FOSTER, Circuit Judge
(dissenting).
I feel constrained to disagree with the majority of the court in this case. The exclusion clause of the policy is correctly quoted, but in my opinion, incorrectly construed. It is not ambiguous. The word “or” is used in the clause as a disjunctive and separates the provisions so that each may be considered as a separate sentence. So considered it plainly excludes from coverage an automobile driven in violation of a state law because of the age of the driver and also because he is not licensed for his occupation. The driver of the car was a chauffeur, regardless of age, under the definition of the state law. He had no permit to drive the car as a chauffeur and therefore he violated the law. It is also clear he could not have obtained a chauffeur’s license, because he was under age, unless he obtained a permit by authorization from a county judge. But he did not get such authorization. Therefore, we have a plain case of the car’s being operated at the time of the accident by an unlicensed chauffeur in violation of the state law. The whole clause was pleaded and it was the duty of the court to pass upon the defense covered by it. There is no decision by any Texas court construing the statute. Decisions of courts in other states are not controlling. I think the case comes clearly under the decision in State Farm Ins. Co. v. Coughran, 303 U.S. 485, 58 S.Ct. 670, 82 L.Ed. 970, and the judgment of the lower court should be reversed.